Citation Nr: 1418398	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-48 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for a back disability.

2.  Whether new and material evidence was received to reopen a claim for service connection for a left leg injury.

3.  Entitlement to service connection for lumbosacral myositis, claimed as a back disability.

4.  Entitlement to service connection for posttraumatic osteoarthritis of the spine. 

5.  Entitlement to service connection for a right hip disability. 

6.  Entitlement to service connection for right hand carpal tunnel syndrome.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a bilateral knee disability.

9.  Entitlement to service connection for diabetes mellitus.

10.  Entitlement to service connection for chest pain.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to January 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In his March 2007 claim, the Veteran indicated that he is seeking service connection for a psychiatric disability (nervous condition with depression); however, he also mentioned PTSD in his August 2007 claim.  The Board will therefore construe the claim for service connection for a psychiatric disability broadly as a claim for service connection for an acquired psychiatric disorder to include depression and PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).

The Veteran testified at a November 2009 Decision Review Officer (DRO) hearing.  A transcript is associated with the record. 

The Board has reviewed the physical and Virtual VA electronic claims files.

The issues of entitlement to service connection for a left shoulder disability, a left hip disability, a left hand disability, and bilateral foot pain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore lacks jurisdiction over them and refers them to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for lumbosacral myositis, posttraumatic osteoarthritis of the spine, right hand carpal tunnel syndrome and right trigger finger, chest pain, sleep apnea, and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2003 rating decision most recently denied the claim for service connection for a back disability, citing a lack of evidence of an in-service injury; the Veteran was notified of his appellate rights but did not perfect his appeal.

2.  In February 2008, the Veteran submitted VA treatment records, wherein he reported a history of in-service trauma to the spine, that relate to an unestablished fact necessary to substantiate, and raise a reasonable probability of substantiating, the claim for service connection for a back disability.

3.  A September 1975 rating decision most recently denied the petition to reopen the claim for service connection for a left leg injury; the Veteran did not perfect an appeal or show good cause for any delay.

4.  In September 2010, a VA examiner diagnosed the Veteran with bilateral patellofemoral syndrome; this diagnosis relates to an unestablished fact necessary to substantiate, and raise a reasonable probability of substantiating, the claim for service connection for a left leg injury.

5.  The Veteran does not currently have a right hip disability.

6.  Right shoulder bursitis, osteoarthritis, impingement syndrome, and a partial tear and tendinosis of the supraspinatus tendon due to impingement syndrome are not etiologically related to an in-service event, injury, or disease, did not manifest to a degree of at least 10 percent within the presumptive period, and are not proximately due to or aggravated by service-connected disability.

7.  Bilateral knee patellofemoral syndrome and right knee degeneration of the medial meniscus with a small effusion are not etiologically related to an in-service event, injury, or disease, did not manifest to a degree of at least 10 percent within the presumptive period, and are not proximately due to or aggravated by service-connected disability.

8.  Diabetes mellitus is not etiologically related to an in-service event, injury, or disease, did not manifest to a degree of at least 10 percent within the presumptive period, and is not proximately due to or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence was received since a June 2003 rating decision, and the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence was received since a September 1975 rating decision, and the claim for service connection for a left leg injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

6.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  

VA provided notice regarding the Veteran's right shoulder and right hip claims in June 2007, and regarding his diabetes mellitus and bilateral knee claims in January 2008.  The Veteran was informed of the evidence necessary to substantiate his claims; that VA was responsible for obtaining certain evidence; that he would be responsible for obtaining certain evidence; and that an examination would be scheduled if appropriate.  He was also informed that if a claim were granted a disability rating and an effective date would be assigned.  While the Veteran was not provided notice pertaining to his petitions to reopen and secondary service connection claims, he subsequently submitted relevant evidence and testimony.  Further, as discussed below, the Board is fully granting the petitions to reopen and, moreover, he has not identified any resulting prejudice.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  While treatment records were not obtained from Drs. V and R, the record indicates that VA attempted to obtain these records in March 2007, but received no response.   As the Veteran has not identified any other evidence not already of record; the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  In September 2010, VA provided the Veteran medical examinations by the same examiner addressing his right hip, right shoulder, and bilateral knee claims.  The examinations and opinions are adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  While the September 2010 VA examiner did not note the Veteran's September 1970 VA treatment record, the examiner reviewed VA treatment records, which include VA examination reports that list the Veteran's in-service treatment.  Moreover, the VA examiner provided an in-depth medical history in the reports.  

The Veteran was not provided a VA examination for diabetes mellitus; however, the record does not contain competent evidence indicating it may be associated with the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the Veteran believes his diabetes mellitus was caused by emotional trauma related to his in-service fall, he is not competent to provide an indication that it may be associated with his service, as the issue is medically complex and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).

The Veteran's November 2009 DRO hearing focused on the elements necessary to substantiate the claim; the Veteran and his representative demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the DRO considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If the Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service-connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to, the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A.  New and material evidence.

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received which raises a reasonable probability of substantiating the claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2013).  Evidence is new if not previously submitted to agency decisionmakers and material if, by itself or with prior evidence, it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  But see Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that claimants do not need to provide new and material evidence regarding each unproved element of the prior claim).  Only evidence added to the record after the last final denial of the prior claim is considered.  Evans v. Brown, 9 Vet. App. 273 (1996); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that the credibility, but not the weight, of the evidence is presumed).  
	
A June 2003 rating decision most recently denied the Veteran's February 2003 claim for service connection for a back disability, citing a lack of evidence of in-service incurrence or injury.  The Veteran was notified of his appellate rights but did not perfect his appeal and the decision became final.  38 C.F.R. §§ 3.104, 20.302 (2013).  In July 2004, he filed a new claim for service connection for lumbosacral myositis and posttraumatic osteoarthritis of the spine.  In February 2008, he submitted VA treatment records, which contain his reports of an in-service trauma to the spine.  

A September 1975 rating decision most recently denied a September 1975 petition to reopen the Veteran's July 1968 claim for service connection for a left leg injury, including a left knee injury, due to an in-service fall, citing a lack of new and material evidence.  See Dec. 1968 rating decision (denying claim for service connection for a left leg injury, citing a lack of current disability).  It is unclear whether the Veteran was notified of his appellate rights; however, he did not perfect an appeal or provide good cause for not doing so, and the decision became final.  38 C.F.R. §§ 3.104, 20.302.  In August 2007, he filed a new claim for service connection for a bilateral knee injury based on the same in-service fall.  See Boggs v. Peake, 520 F.3d 1330, 1336 (holding that claims are considered distinct if based on distinctly diagnosed diseases or injuries) (Fed. Cir. 2008).  In September 2010, a VA examiner diagnosed the Veteran with bilateral patellofemoral syndrome.

VA treatment records submitted in February 2008 and the September 2010 VA examination contain new and material evidence that relates to an unestablished fact necessary to substantiate, and raises a reasonable probability of substantiating, the claims for service connection for a back disability and a left leg injury.

B.  Right hip disability. 

The Veteran contends that he has a right hip disability that was caused by an in-service fall of 25-30 feet from a pole in May 1962, during his active service.  See DRO Hearing Transcript at 11.

The Veteran is, however, not entitled to service connection for a right hip disability on any basis because the record lacks evidence of any current diagnosis of a right hip disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  

While the Veteran believes that his in-service fall caused a right hip disability, he is not competent to provide a diagnosis in this case, as the issue is medically complex and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4.

C.  Right shoulder disability.

The Veteran contends that he has a right shoulder disability due to his May 1962 in-service injury, or due to subsequent surgery to remove an infected piece of wood from his right forearm.  See Dec. 2010 Statement; DRO Hearing Transcript at 11.  

The Veteran is not entitled to direct service connection.  He has a current disability, as the September 2010 VA joints examiner diagnosed him with bursitis, osteoarthritis, impingement syndrome, and a partial tear and tendinosis of the supraspinatus tendon due to impingement syndrome.  See Sept. 2010 VA Joints Examination; Nov. 2001 Advanced Imaging Interventional Center MRI.  Further, while his STRs are silent for any in-service complaints of or treatment for a right shoulder injury, May 1962 STRs confirm his in-service fall, and he is competent to provide evidence that he had right shoulder pain subsequent to the fall or to the removal of an infected piece of wood from his forearm.  See Jandreau, 492 F.3d at 1377, 1377 n.4.  The Board also finds his report of right shoulder pain in service credible and gives it probative weight.  However, the record lacks competent evidence that any right shoulder disability had its onset in service or is otherwise etiologically related to his active service.  

The September 2010 VA joints examiner opined that the Veteran's right shoulder disabilities are not caused by, the result of, or etiologically related to his in-service fall.  The rationale was that STRs, including his November 1963 separation examination, do not reveal complaints of right shoulder pain or abnormal clinical evaluations; he did not complain of right shoulder pain when he fell; during October 1968 and November 1968 VA examinations he did not complain of right shoulder pain and the examiners found no evidence of musculoskeletal disease; he did not receive treatment or a diagnosis related to the right shoulder until May 1994, decades after his separation from service; and he was first diagnosed with osteophytosis of the AC joint, osteoarthritis, and partial tear and tendinosis of the supraspinatus tendon secondary to impingement syndrome in November 2001, decades after his separation from service.  See Sept. 2010 VA Joints Examination; May 1994 Centro de Terapia Física de Santa Rosa Treatment Notes (complaining of right shoulder pain for one week following a gardening injury); Nov. 2001 Advanced Imaging Interventional Center Treatment MRI; Nov. 2001 Dr. Hernandez Treatment Notes (revealing right shoulder pain to palpation).

The Veteran is competent to provide lay evidence that he had continuous symptoms since his May 1962 in-service fall or the removal of an infected piece of wood from his arm; however, regarding the period from 1964 to 1970, the Board finds his reports lack credibility and gives them little probative weight, as they are internally inconsistent and inconsistent with reports in contemporaneous treatment records.  See Caluza, 7 Vet. App. at 510-511.  STRs are silent for any complaints of right shoulder pain immediately following the May 1962 in-service fall, after the removal of a piece of wood from the Veteran's right forearm, or during his November 1963 separation examination.  While he asserted that he was evaluated for a right shoulder disability during the period between his separation from service and his initial July 1968 VA compensation claim, he did not include a right shoulder disability in his claim.  Further, he did not complain of any right shoulder symptoms during October 1968 and November 1968 VA examinations, and the examiners found no evidence of musculoskeletal disease.  In fact, the record does not reveal, and the Veteran has not alleged, that he sought treatment for a right shoulder disability prior to a May 1994 gardening injury, after which he had severe right shoulder pain for one week.  See May 1994 Centro Terapia Física Santa Rosa Treatment Notes.  Moreover, he was not diagnosed with any right shoulder musculoskeletal disease until November 2001.  See Nov. 2001 Advanced Imaging Interventional Center MRI.  

While arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a), the Veteran is not entitled to presumptive service connection because the record lacks competent evidence that it manifested to a degree of at least 10 percent during a presumptive period, that it was chronic in service, or that continuity of symptomatology since service exists.  See 38 C.F.R. § 3.303(a), (b), 3.307, 4,71a, Diagnostic Codes 5003, 5010 (2013).  The Veteran indicated in his November 1963 Separation Report of Medical History that he did not have a painful or "trick" shoulder, arthritis, or any bone or joint deformity, and he has not alleged that he received a diagnosis pertaining to the right shoulder prior to his May 1994 gardening injury.  Further, he is not competent to provide an underlying diagnosis regarding his symptoms, as the issue is medically complex and requires specialized knowledge, X-ray findings, and experience.  See Jandreau, 492 F.3d at 1377, 1377 n.4.

The Veteran is not entitled to secondary service connection, as he is currently only service connected for a right forearm scar and the record does not contain competent evidence that his right shoulder disabilities are proximately related to or chronically aggravated by his right forearm scar.  38 C.F.R. § 3.310.

While the Veteran believes that he has had a right shoulder disability since his in-service fall or the removal of an infected piece of wood from his forearm, he is not competent to provide a nexus, as the issue is medically complex and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4.

D.  Bilateral knee disability.

The Veteran contends that he has a bilateral knee disability due to his May 1962 in-service fall and injuring his right knee by hitting the ground during a training exercise.  See DRO Hearing Transcript at 6, 12.  He also contends that he has a bilateral knee disability that was caused by a herniated disc.  See id. at 13.  

The Veteran is not entitled to direct service connection.  He has a current disability, as the September 2010 VA examiner diagnosed him with bilateral knee patellofemoral syndrome, and VA treatment records from April 2008 indicate that an MRI revealed right knee degeneration of the medial meniscus and a small effusion.  Further, STRs confirm an October 1963 right knee injury during training.  See Oct. 1963 STR (diagnosing right knee stiffness and pain).  While STRs are silent for any complaint of or treatment for a left knee injury, the Veteran is competent to report experiencing left knee pain.  See Jandreau, 492 F.3d at 1377, 1377 n.4.  Further, during his October 1968 VA orthopedic examination he reported that he had injured his left knee during his May 1962 in-service fall.  The Board therefore finds his reports of bilateral knee injuries and pain credible and gives them probative weight.  However, the record lacks competent evidence that any bilateral knee disability had its onset in service or is otherwise etiologically related to his active service.  

The September 2010 VA examiner opined that the Veteran's bilateral knee patellofemoral syndrome is not caused by, a result of, or etiologically related to his in-service fall.  The rationale was that he did not complain of any bilateral knee disability after falling from the pole in May 1962; his October 1963 right knee injury was not related to his in-service fall and was acute and transitory and resolved with treatment; STRs, including his November 1963 separation examination, are silent for any bilateral knee complaints or findings; his October 1968 VA orthopedic examination did not find any musculoskeletal disease; and his November 1968 VA general examination does not contain any bilateral knee complaints.  

Private chiropractor Dr. Weiner opined that the Veteran's bilateral knee problems are caused by muscle atrophy and nerve impingement over the years, which is most likely due to his in-service fall.  See Feb. 2004 Dr. Weiner Letter.  Dr. Weiner did not, however, provide any rationale.  Further, as Dr. Weiner did not review prior pertinent medical history, including VA treatment records in the claims file, the Board gives more weight to the September 2010 VA examiner's opinion.  See Prejean v. West, 13 Vet. App. at 448-449.  

The Veteran is competent to provide lay evidence that he had continuous symptoms of pain since his May 1962 in-service fall or the removal of an infected piece of wood from his arm; however, regarding the period from 1964 to 1970, the Board finds his reports lack credibility and gives them little probative weight, as they are internally inconsistent and inconsistent with reports in contemporaneous treatment records.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that credibility can be generally evaluated by a showing of inconsistent statements and internal inconsistency).  STRs, including the Veteran's November 1963 Separation Report of Medical History, are silent for any complaints of bilateral knee pain after October 1963.  During his September 2010 VA examination, the Veteran reported having been evaluated for right shoulder, bilateral knee, and cervical and lumbar spine disabilities after his January 1964 discharge, but was told the 1964 VA treatment records were lost.  However, during his November 2009 hearing he reported that during the relevant period he had sought VA treatment but had been turned away because he was not a wartime veteran.  See DRO Hearing Transcript at 7, 10, 14, 22, 25.  Further, he did not include a bilateral knee disability in his July 1968 VA compensation claim.  While he complained of left knee pain during his October 1968 VA examination, he did not complain of any knee pain during his November 1968 VA examination and, moreover, both examiners found no evidence of musculoskeletal disease.  In fact, the record appears to indicate that the Veteran did not seek treatment for any symptoms specific to the bilateral knees until December 2003.  See Nov. 2010 Substantive Appeal (reporting treatment for bilateral knee swelling following an injury in December 2003); Dr. Weiner Feb. 2004 Letter (diagnosing left knee crepitus and noting Veteran's report that an orthopedist told him his left knee was badly damaged); Jan. 2007 VA Treatment Notes (reporting bilateral knee pain with stairs).  While he did seek VA treatment in September 1970, it was for generalized leg pain that was not specific to the knee and, moreover, an X-ray was taken of the thoracic spine, not the knees.

While right knee arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a), the Veteran is not entitled to presumptive service connection because the record lacks competent evidence that it manifested to a degree of at least 10 percent during a presumptive period, that it was chronic in service, or that continuity of symptomatology since service exists.  See 38 C.F.R. § 3.303(a), (b), 3.307, 4,71a, Diagnostic Codes 5003, 5010.  The Veteran indicated in his November 1963 Separation Report of Medical History that he did not have a painful or "trick" shoulder, arthritis, or any bone or joint deformity, and he has not alleged that he received a diagnosis pertaining to his right knee prior to December 2003.  Further, he is not competent to provide an underlying diagnosis regarding his symptoms, as the issue is medically complex and requires specialized knowledge, X-ray findings, and experience.  See Jandreau, 492 F.3d at 1377, 1377 n.4.  

The Veteran is not entitled to secondary service connection, as he is currently only service connected for a right forearm scar and the record does not contain competent evidence that his bilateral knee disabilities are proximately related to or chronically aggravated by his right forearm scar.  38 C.F.R. § 3.310.

While the Veteran believes he has had lumbosacral myositis since his in-service fall, he is not competent to provide a nexus in this case, as the issues are medically complex and require specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4.

E.  Diabetes mellitus.

The Veteran contends that his diabetes mellitus was caused by trauma he experienced due to his May 1962 in-service fall.  See Nov. 2010 Substantive Appeal; DRO Hearing Transcript at 16, 19.

The Veteran is not entitled to direct service connection.  He has a current diagnosis of diabetes mellitus, type two.  See Jul. 2002 VA Treatment Notes (reporting diagnosis two years prior).  Further, May 1962 STRs confirm his May 1962 in-service fall and the Veteran is competent to report experiencing psychological trauma following the fall.   Jandreau, 492 F.3d at 1377, 1377 n.4.  However, the record lacks competent evidence that any diabetes mellitus had its onset in service or is otherwise etiologically related to the Veteran's active service.  In October 2008 VA treatment notes, the Veteran reported that he was diagnosed with diabetes mellitus in 1993 at the earliest, and no competent medical evidence indicates that this late-onset diabetes mellitus may be associated with the Veteran's active service.

While diabetes mellitus is a chronic disease listed under 38 C.F.R. § 3.309(a), the Veteran is not entitled to presumptive service connection because the record lacks competent evidence that it manifested to a degree of at least 10 percent during a presumptive period, that it was chronic in service, or that continuity of symptomatology since service exists.  See 38 C.F.R. § 3.303(a), (b), 3.307, 4.119, Diagnostic Code 7913 (2013).  While the Veteran has symptoms of peripheral neuropathy, he does not allege, and the record does not reveal, that it is at least as likely as not attributable to diabetes mellitus, or that it has existed continuously since service.  See Feb. 2004 Dr. Weiner Letter (opining that muscle atrophy tends to point to radiculitis due to spinal diagnoses).  Further, the Veteran is not competent to provide an underlying diagnosis regarding his symptoms, as the issue is medically complex and requires specialized knowledge, X-ray findings, and experience.  See Jandreau, 492 F.3d at 1377, 1377 n.4.  

The Veteran is not entitled to secondary service connection, as he is currently only service connected for a right forearm scar and the record does not contain competent evidence that his diabetes mellitus, or any symptoms thereof, are proximately related to or chronically aggravated by his right forearm scar.  38 C.F.R. § 3.310.

While the Veteran believes his diabetes mellitus was caused by trauma from his in-service fall, he is not competent to provide a nexus, as the issue is medically complex and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4.


ORDER

New and material evidence was received and the claim for service connection for a back disability is reopened.  

New and material evidence was received and the claim for service connection for a left leg injury is reopened.  

Service connection for a right hip disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for diabetes mellitus is denied.


REMAND

A.  Posttraumatic osteoarthritis of the spine.

The Veteran contends that he has a herniated disc due to his May 1962 in-service fall, that it was chronic following his separation from service, and that it caused a July 1995 workplace low back injury.  See Dec. 2010 Statement; DRO Hearing Transcript at 3-5, 10, 14-15, 21.  

The Veteran was provided a VA examination of the spine in September 2010; however, concerning his for posttraumatic osteoarthritis of the spine, the VA examiner's opinion is inadequate.  The VA examiner did not address the Veteran's report that he was diagnosed with a herniated disc and treated for a pinched sciatic nerve because no medical records corroborated the report.  The Veteran is, however, competent to report a diagnosis that is later confirmed.  See Jandreau, 492 F.3d at 1377, 1377 n.4.

The September 2010 VA examiner also appeared to ignore prior pertinent medical evidence.  While no contemporaneous VA treatment records confirm the reported diagnosis, they do indicate that he sought treatment for low back pain that radiated to his lower extremities, but in September 1970.  Further, in a February 2004 letter, private chiropractor Dr. Weiner indicated that the Veteran had a congenital fusion at L5-S1.

In addition, the VA examiner did not address the Veteran's assertion that his May 1962 in-service fall may have predisposed him to having his July 1995 workplace accident. 

B.  Lumbosacral myositis.

The Veteran's claim for service connection for lumbosacral myositis is inextricably intertwined with the claim for service connection for posttraumatic osteoarthritis of the spine.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Evidence in the record suggests the inflammation may be associated with his posttraumatic osteoarthritis of the lumbosacral spine.  See Dorland's Illustrated Medical Dictionary 1241, 1244 (31st ed. 2007) (defining myositis as "inflammation of a voluntary muscle"); Sept. 2010 VA Spine Examination.

C.  Right hand carpal tunnel syndrome and right trigger finger.

The Veteran contends that he has right hand carpal tunnel syndrome due to repeatedly climbing up poles or to surgery to remove a piece of infected wood from his right forearm.  See DRO Hearing Transcript at 15, 22.  

VA treatment records contain competent evidence that the Veteran has had diagnoses of right hand carpal tunnel and right trigger finger and the Veteran's lay testimony and his August 1961 Preinduction Examination indicate that his symptoms may be associated with his active service.  See Aug. 1961 Preinduction Examination, Summary and Comments of Physician.  The record does not, however, contain sufficient evidence to decide the claim, as the Board lacks the medical expertise necessary to determine the nature and etiology of any right hand or right finger disability and the Veteran has not been provided a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

D.  Chest pain.

The Veteran contends that he has a current disability related to the chest pain he experienced in service.  He asserts that he experienced chest pain following a May 1962 fall of 25-30 feet from a pole; when suffering from pneumonia in November 1962; and after being hit in the chest with a lever.  See DRO Hearing Transcript at 19; Feb. 2008 Statement.

Private treatment records contain competent evidence that the Veteran has diagnoses of pulmonary fibrosis, emphysema, and atypical chest pain with reflux and a history of gastritis and the Veteran's STRs and a November 1968 VA examination indicate that his complaints of chest pain may be associated with his active service.  See Nov. 1962 STR (showing complaint of pleuritic-type left chest pain and diagnostic impression of residuals of pneumonia); May 2005 Advanced Imaging Treatment Notes; Nov. 2007 CLAG Imaging Center Treatment Notes; Feb. 2008 Statement (reporting chronic symptom of chest pain since service); Oct. 2008 VA Treatment Notes.  The record does not, however, contain sufficient evidence to decide the claim, as the Board lacks the medical expertise necessary to determine the nature and etiology of any chest pain symptoms and the Veteran has not been provided a VA examination.  See McLendon, 20 Vet. App. at 83; Colvin, 1 Vet. App. at 175.  

E.  Sleep apnea.

The Veteran contends that he developed sleep apnea due to suffering from pneumonia in service.  See DRO Hearing at 12.

The Veteran currently has a diagnosis of obstructive sleep apnea and VA treatment records indicate that it may be associated with his active service.  See Mar. 2012 VA Treatment Notes (showing reports from the Veteran's wife that he has had difficulty sleeping for the past 45 years).  The record does not, however, contain sufficient evidence to decide the claim, as the Board lacks the medical expertise necessary to determine the nature and etiology of any sleep apnea and the Veteran has not been provided a VA examination.  McLendon, 20 Vet. App. at 83; Colvin, 1 Vet. App. at 175.  

F.  Psychiatric disability, to include depression and PTSD. 

The Veteran contends that falling 25-30 feet while strapped to a pole and suffering injuries made him terrified to climb and prevented him from completing mandatory activities.  See DRO Hearing Transcript at 4, 21.
	
March 2012 VA treatment records contain competent evidence of current diagnoses of a cognitive disorder, not otherwise specified (NOS), with some anxiety features; chronic insomnia; and early Alzheimer's-type dementia.  VA treatment records and the Veteran's STRs indicate that his chronic insomnia and anxiety features may be associated with his active service.  See Aug. 1961 Preinduction Report of Medical History (reporting excessive worry); Nov. 1963 Separation Report of Medical History (reporting depression or excessive worry); Nov. 1968 VA Psychiatric Examination (reporting poor sleep, nervousness, nightmares, and fear of the unknown since service); Mar. 2012 VA Treatment Notes (showing reports from the Veteran's wife that he has had difficulty sleeping for the past 45 years).  The record does not, however, contain sufficient evidence to decide the claim, as the Board lacks the medical expertise necessary to determine the nature and etiology of any psychiatric disorders and the Veteran has not been provided a VA examination.  See McLendon, 20 Vet. App. at 83; Colvin, 1 Vet. App. at 175.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. First, the RO or AMC should obtain any outstanding records, including from VA, Hospital San Pablo, Dr. Weiner, Centro de Terapia Física Santa Rosa, Grupo Fisiatrico de Bayamon, Clinica las Americas Guaynabo, Dr. Nelms, Dr. Hernandez, Advanced Imaging Interventional Center, CLAG Imaging Center, and Montehiedra, dated since January 2000. 

2. Second, obtain an addendum opinion from an appropriate examiner regarding the nature and etiology of any lumbosacral myositis and posttraumatic osteoarthritis of the spine.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) that is not already of record.  The examiner should review this Remand and the claims file. 

The examiner MUST provide an opinion, based on the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current posttraumatic osteoarthritis is etiologically related to the Veteran's May 1962 in-service fall, May 1994 gardening accident, or July 1995 workplace accident.  

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current lumbosacral myositis is proximately due to or chronically aggravated by any posttraumatic osteoarthritis.

If a congenital or developmental defect is diagnosed, the examiner MUST provide an opinion regarding:

d) whether there is evidence of a superimposed back disability in service that resulted in any current lumbosacral myositis or posttraumatic osteoarthritis.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms and his report in September 1970 VA treatment records of low back pain radiating to his lower extremities.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

3. Third, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any right hand carpal tunnel syndrome and right trigger finger.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies. 

The examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether any right hand carpal tunnel syndrome or right trigger finger clearly and unmistakably (it is medically undebatable) preexisted the Veteran's January 1962 enlistment into service.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

b) whether any preexisting right hand carpal tunnel syndrome or right trigger finger was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disease).  

The examiner MUST consider the Veteran's lay testimony, including testimony regarding experiencing pain while repeatedly climbing communications poles in service, and the physician note regarding the Veteran's hands during his August 1961 Preinduction Examination.  

c) If the examiner does not find clear and unmistakable evidence that any currently diagnosed right hand carpal tunnel syndrome or right trigger finger preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has right hand carpal tunnel syndrome or right trigger finger that is etiologically related to his active service. 

The opinion MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms, including testimony regarding experiencing pain while repeatedly climbing communications poles in service, and the physician note regarding the Veteran's hands during his August 1961 Preinduction Examination.  

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

4. Fourth, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any chest pain.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies.  

The examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has chest pain, or a diagnosis related to his chest pain, that is etiologically related to his active service. 

The opinion MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms as well as a November 1962 STR showing a complaint of pleuritic-type left chest pain, and a November 1968 VA examination that indicates his complaints of chest pain may be associated with his active service.  

The opinion MUST also consider evidence that the Veteran was diagnosed with pulmonary fibrosis, emphysema, and atypical chest pain with reflux and a history of gastritis.  May 2005 Advanced Imaging Treatment Notes; Nov. 2007 CLAG Imaging Center Treatment Notes; Oct. 2008 VA Treatment Notes.

The opinion MUST also address the Veteran's claimed in-service injuries.  He reported experiencing chest pain following a May 1962 in-service fall during which he slid 25-30 feet while harnessed to a pole and receiving chest lacerations; when suffering from pneumonia in November 1962; and after being hit in the chest with a lever while in a car.  See Nov. 2009 DRO Hearing at 19; Feb. 2008 Statement.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

5. Fifth, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any sleep apnea.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies. 

The examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has sleep apnea that had its onset during, or is otherwise etiologically related to, his active service.

The opinion MUST consider the Veteran's and his wife's lay testimony regarding the onset and duration of his symptoms.  See Mar. 2012 VA Treatment Notes (showing reports from the Veteran's wife that he has had difficulty sleeping for the past 45 years).  

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

6. Sixth, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any acquired psychiatric disorder, to include depression and PTSD.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies. 

The examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether any acquired psychiatric disorder clearly and unmistakably (it is medically undebatable) preexisted the Veteran's January 1962 enlistment into service.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

b) whether any acquired psychiatric disorder was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond its natural progression).  

The opinion MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms, including his report of excessive worry in his August 1961 Preinduction Examination; his report in his November 1963 Separation Report of Medical History of depression or excessive worry; his report during a November 1968 VA examination of poor sleep, nervousness, nightmares, and fear of the unknown since service; his wife's report in March 2012 VA treatment records that he has had difficulty sleeping for the prior 45 years); and his testimony during his November 2009 hearing regarding experiencing emotional trauma due to a May 1962 in-service fall.  See DRO Hearing Transcript at 4, 21.  

The opinion MUST also address medical evidence suggesting that the Veteran was diagnosed with a cognitive disorder, not otherwise specified (NOS), with some anxiety features; chronic insomnia; and early Alzheimer's-type dementia.  See Mar. 2012 VA Treatment Notes.

c) If any personality disorder, or any other congenital or developmental defect, to include Alzheimer's or dementia, is diagnosed, the examiner should discuss whether there is evidence of a superimposed psychiatric disorder in service that resulted in a current acquired psychiatric disorder.

d) If the examiner does not find clear and unmistakable evidence that any currently diagnosed acquired psychiatric disorder preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has an acquired psychiatric disorder that is etiologically related to his active service. 

e) If the Veteran is diagnosed with PTSD, the examiner should provide an opinion, based on examination results and the record, regarding whether it is at least as likely as not (a 50 percent or greater probability) that any current PTSD is etiologically related to any verified stressor that occurred during active service, to include the Veteran's May 1962 in-service fall.  Please identify all stressors that provide the basis for a PTSD diagnosis.

The opinion MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms, including the Veteran's report of excessive worry in his August 1961 Preinduction Examination; his report in his November 1963 Separation Report of Medical History of depression or excessive worry; his report during a November 1968 VA examination of poor sleep, nervousness, nightmares, and fear of the unknown since service; his wife's report in March 2012 VA treatment records that he has had difficulty sleeping for the prior 45 years); and his testimony during his November 2009 hearing regarding experiencing emotional trauma due to a May 1962 in-service fall.  See DRO Hearing Transcript at 4, 21.  

The opinion MUST also address medical evidence suggesting that the Veteran was diagnosed with a cognitive disorder, not otherwise specified (NOS), with some anxiety features; chronic insomnia; and early Alzheimer's-type dementia.  See Mar. 2012 VA Treatment Notes.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

7. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


